OFFICE OF
                                                                            APPELLATE COURTS

                                                                                JUL 2 3 2015
                                STATE OF MINNESOTA

                                  IN SUPREME COURT
                                                                              FILED
                                         A14-0570


In re Petition for Disciplinary Action against
Duane A. Kennedy, a Minnesota Attorney,
Registration No. 55128.


                                        ORDER

       By opinion filed on June 10, 2015, we suspended respondent Duane A. Kennedy

from the practice of law for a minimum of 30 days, effective 14 days from the date of the

filing of the order. Respondent has filed an affidavit seeking reinstatement in which he

states that he has fully complied with the terms of the suspension order, except for

successful completion of the professional responsibility portion of the state bar

examination. The Director of the Office of Lawyers Professional Responsibility does not

oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     Respondent Duane A. Kennedy is conditionally reinstated to the practice of

law in the State of Minnesota, effective July 25, 2015, subject to his successful

completion of the professional responsibility portion of the state bar examination, and is

placed on disciplinary probation for 2 years subject to the following terms and

conditions:




                                             1
      (a)     Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with his probation. Respondent shall
      promptly respond to the Director's correspondence by its due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address.
      Respondent shall cooperate with the Director's investigation of any
      allegations of unprofessional conduct that may come to the Director's
      attention.   Upon the Director's request, respondent shall provide
      authorization for release of information and documentation to verify
      respondent's compliance with the terms of this probation;

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct;

      (c)    Respondent shall be supervised by a licensed Minnesota attorney,
      appointed by the Director, to monitor compliance with the terms of this
      probation. Within 2 weeks from the date of the filing of this order,
      respondent shall provide the Director with the names of four attorneys who
      have agreed to be nominated as respondent's supervisor. If, after diligent
      effort, respondent is unable to locate a supervisor acceptable to the
      Director, the Director shall seek to appoint a supervisor. Until a supervisor
      has signed a consent to supervise, respondent shall on the first day of each
      month provide the Director with an inventory of client files as described in
      paragraph (d) below. Respondent shall make active client files available to
      the Director upon request; and

      (d)    Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with this probation. Respondent shall contact the
      supervisor and schedule a minimum of one in-person meeting per calendar
      quarter. Respondent shall submit to the supervisor an inventory of all
      active client files by the first day of each month during the probation. With
      respect to each active file, the inventory shall disclose the client name, type
      of representation, date opened, most recent activity, next anticipated action,
      and anticipated closing date. Respondent's supervisor shall file written
      reports with the Director at least quarterly, or at such more frequent
      intervals as the Director may reasonably request; and

      2.     By June 10, 2016, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of respondent's successful completion of the



                                            2
professional responsibility portion of the state bar examination. Failure to do so shall

result in automatic re-suspension pending proof of successful completion of the

examination, pursuant to Rule 18(e)(3), RLPR.

      Dated: July 23, 2015

                                                BY THE COURT:




                                                    ell('‘.. ,Liele-
                                                                  l 1
                                                Alan C. Page
                                                Associate Justice




                                           3